Citation Nr: 1212862	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent from May 31, 2006, and in excess of 40 percent from June 10, 2010, for diabetes mellitus, type II.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T.B.



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional (RO). 

In April 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  In October 2009, the Veteran testified at a central office hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The appeal was remanded for additional development in February 2010.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  In this regard, at his June 2010 VA examination, the Veteran reported that he could not do physical work due to his diabetes-related hypoglycemia.  As such, the issue of whether the Veteran's service-connected disabilities render him unemployable has been raised.  In accordance with Rice, the issue is included on the title page of this decision. 

In August and September 2011, the Veteran submitted a statement disagreeing with his combined evaluation of 70 percent and with the effective dates assigned for the grant of compensation for diabetes and peripheral neuropathy.  With regard to the diabetes mellitus claim, the Veteran's contentions are part and parcel of the matter on appeal.  However, with regard to his disagreement with his combined evaluation and the assigned effective date for peripheral neuropathy, those matters are referred to the Agency of Original Jurisdiction (AOJ) for any development deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Regarding the Veteran's diabetes mellitus and erectile dysfunction claims, on VA examination in 2010, the examiner indicated that he had reviewed the Veteran's outpatient treatment reports prior to examination.  Given the examiner's statement and a review of the record, additional development is required to ensure to that all pertinent VA and non-VA treatment reports are of record.  An attempt to obtain the Veteran's medical reports from the Austin VA Medical Center (VAMC) since 2008 is needed.  Additionally, throughout the pendency of the appeal the Veteran has reported that he receives treatment from Dr. Boyd, a private provider.  Additionally, at the Board hearing he testified that he saw Dr. Boyd at least twice a month until the prior December.  However, it appears as though the most recent records from Dr. Boyd are dated May 2007.  As these records will relate directly to the severity of the Veteran's diabetes during the appeals period, they must be obtained. 38 C.F.R. § 3.159.

Additionally, given the absence of outstanding medical reports along with the Veteran's assertions that his diabetes mellitus, type II, is worse than the current evaluation contemplates, a contemporaneous VA examination is warranted.

Finally, as noted above, a claim for a TDIU has been raised by the Veteran and evidence of record.  Rice, supra, at 453-54.  It is also noted that in 2010 the VA examiner suggested that the Veteran's unemployability may be due, at least in part, to his service-connected diabetes.  As such, upon remand, the RO/AMC should conduct all appropriate notification and development, obtaining any pertinent evidence, and affording the Veteran a VA examination so as to determine the effect his service-connected disabilities have on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records, dated from July 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's complete treatment records from Dr. Boyd since 2006.  If no additional records exist or are unavailable, such should be documented in the claims file.  The Veteran should be apprised of such and provided with an opportunity to submit additional reports. 

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his diabetes mellitus and erectile dysfunction.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's diabetes mellitus and erectile dysfunction.  In this regard, the examiner should specifically describe the nature and severity of the manifestations of the Veteran's diabetes mellitus.  See 38 C.F.R. §§ 4.115b, Diagnostic Code 7522; 4.119, Diagnostic Code 7913.  

The examiner should also render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected diabetes mellitus and other related service-connected disabilities (erectile dysfunction and peripheral neuropathy), taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

4.  Thereafter, schedule the Veteran for any other appropriate VA examination(s) to ascertain the impact of other his service-connected disabilities on his employability.  Each examiner must review the claims file and should note that review in the report.  The examiner(s) should opine as to whether the Veteran's service-connected disabilities (degenerative changes of the lumbosacral spine and dermatophytosis with tinea corporis and tinea pedals, bilateral and a skin disorder associated with diabetes mellitus), without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

All examiners should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file.  The examiner should consider such factors as the Veteran's education level, special training, and work experience. The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

